Per Curiam.
Plaintiff, crossing upon the crosswalk with the traffic lights in his favor, and exercising due care, was struck by defendant’s automobile which he did not see until the moment of collision, although before crossing he had looked in both directions. This made out a prima facie case of negligence of defendant and of freedom of contributory negligence of plaintiff. (Kaplan v. Posner, *563192 App. Div. 59; Baker v. Close, 137 id. 529; affd., 204 N. Y. 92; Knapp v. Barrett, 216 id. 226; Miller v. New York Taxi Cab Co., 120 N. Y. Supp. 899.)
It was error to dismiss the complaint at end of plaintiff’s case. Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur. Present — Lydon, Hammer and Frankenthaler, JJ.